Citation Nr: 0215217	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  98-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine, with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied a petition to reopen a 
previously denied claim for service connection for 
degenerative arthritis of the lumbar spine, with degenerative 
disc disease.

A Travel Board Hearing was chaired by the undersigned in 
Atlanta, Georgia, in November 1999, and the Board thereafter 
reopened the veteran's service connection claim in a January 
2000 decision/remand in which the RO was asked to conduct 
additional development regarding the issue of service 
connection for a lumbosacral spine disability on a direct 
basis.  The requested development has been accomplished, and 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Degenerative arthritis of the lower back was not present 
in service or within the one-year period immediately 
following his separation from active military service.

3.  The veteran's currently diagnosed lumbosacral spine 
disability is not shown to be causally related to service.



CONCLUSION OF LAW

Entitlement to service connection for degenerative arthritis 
of the lumbar spine, with degenerative disc disease, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112(a), 5107 (West 1991 and 
West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the evidence of record reveals that the RO denied 
a claim for service connection for a lower back disability 
(which was at that time characterized as lumbar 
spondylolisthesis at the L5 level) in a November 1976 rating 
decision, based on the absence of evidence showing an injury 
to the lower back during service.  The veteran did not appeal 
that rating decision.

In rating decisions dated in September 1992, September 1997, 
and May 1998, the RO denied petitions from the veteran to 
reopen his previously denied claim for service connection for 
a lower back disability (re-characterized as degenerative 
arthritis and degenerative disc disease).  The veteran 
appealed the May 1998 rating decision, and thereafter 
submitted testimony in support of his appeal at the Travel 
Board Hearing that was conducted by the undersigned in 
November 1999.

As indicated earlier, the Board reopened the veteran's 
service connection claim in a January 2000 decision/remand, 
in which the RO was asked to conduct additional development, 
which included securing additional VA and private medical 
records and obtaining a medical opinion on the medical 
question on appeal.

In essence, the veteran contends on appeal that he injured 
his lower back during service, that he has never had any 
other injury to his lower back at any time after service, and 
that he accordingly should be service-connected for what he 
believes is a disability that is a direct result of the 
claimed inservice injury to his lower back.

The evidence in the file that favors the veteran's 
contentions on appeal essentially consist of the following:

1.  An October 1976 statement by Dr. J. 
E. B., a private physician, indicating 
that the veteran had "a history of 
having problems with his back;" that he 
had been declined employment at three 
different places; that "the problem has 
been diagnosed ... as spondylolisthesis of 
the 5th Lumbar Vertebra on the 1st Sacral 
Segment;" and that the veteran "feels 
that his injuries in the service has 
[sic] contributed to his problems."

2.  An April 1997 statement from Dr. P. 
L. T., a private orthopedic surgeon, 
indicating that the veteran visited his 
office in April 1997 with complaints of 
lumbar pain; that he gave a history of an 
old injury to his back which the veteran 
stated occurred while on military duty; 
that the veteran needed, in his opinion, 
further work up; and that, since "he was 
injured while in the Army, he [should] 
receive his work up through the VA 
hospital."

3.  An October 1997 statement from Dr. P. 
L. T., indicating that the veteran was 
under his care for chronic back pain, 
degenerative arthritis of the lumbar 
spine, and some degenerative disc 
disease; that the veteran was injured 
about 33 years ago when he was dropped 
from a plane while on active duty; and 
that "[i]t is my orthopedic opinion that 
this injury is due to the fall that he 
sustained 33 years ago while [o]n active 
duty."

4.  A January 1998 statement from the 
veteran's mother, indicating that the 
veteran injured his lower back when he 
made a parachute jump during service in 
1962 or 1963; that, as a retired nurse, 
she was well aware of how doctors fail to 
document everything in patients' medical 
reports; and that she learned about her 
son's lower back injury through letters 
that she received while the veteran was 
hospitalized due to his right ankle and 
knee injuries.

5.  Statements from Dr. P. L. T. dated in 
July 1998 and June 1999, in essence 
restating his opinion that the 
accumulation of parachute jumps the 
veteran did during service, but 
particularly the last jump, caused a 
dislocation of the L5 vertebra leading to 
the veteran's current disability of the 
lumbar spine.

6.  The veteran's testimony at the 
November 1999 Travel Board Hearing, 
essentially restating his contentions of 
record to the effect that he injured his 
lower back during service, denying any 
lower back injury after service, and 
expressing his belief that his current 
disability of the lower back should be 
service-connected.

7.  A January 2000 statement from Dr. S. 
N., a private physician, indicating that 
he had treated the veteran for back pain 
and that he concurred with the opinion 
rendered by Dr. P. L. T. to the effect 
that "his symptoms are secondary to 
degeneration of the L-5 vertebra with 
secondary arthritis and that his injury 
probably resulted from traumatic impacts 
to the spine while parachuting in active 
military service."

8.  A May 2000 statement from Dr. R. A. 
N., a private orthopedist, indicating 
that the veteran reported an old injury 
during parachute training while in 
military service in 1962; that that 
injury to the back was reportedly a 
ruptured disk; that he had also developed 
degenerative changes in his back; that 
the veteran denied any other injuries; 
that his assessment was of "chronic low 
back pain secondary to his service 
related injuries;" that he concurred 
with the opinions expressed by Dr. P. L. 
T. and Dr. S. N. "regarding their 
assessment of [the veteran]'s current 
problems and their connection to his 
service-related injury;" and that he 
believed "that [the veteran's] current 
back problems are the result of a 
combination of the original injury to the 
back during the parachuting exercises as 
well as the altered gait caused by the 
injury to his ankle."

Of record is also a nonspecific statement from a VA 
physician, dated in October 1999, referring to the veteran's 
reported history of injuries to his feet, ankles and lower 
back, with current complaints of paresthesias of the feet, 
indicating that an orthopedic surgeon had recommended that a 
back brace be built for the veteran, and stating that "[i]t 
is my feeling that this condition is interrelated and that a 
brace would benefit the patient in relieving his 
discomfort." 

The evidence in the file that is against the veteran's 
contentions on appeal essentially consist of the following:

1.  The veteran's own service medical 
records, which reveal no evidence of a 
lower back injury; no complaints of lower 
back problems at any time (to include at 
the time when the veteran sprained his 
left ankle while playing softball in May 
1963, and when the veteran suffered what 
was diagnosed as a simple fracture of his 
right distal fibula after striking his 
leg on a highway while landing from a 
parachute jump during a parachute 
exercise in February 1963); the medical 
examination for separation purposes in 
August 1964 that was negative for 
disability of the spine and 
musculoskeletal system.

2.  Records reflecting private medical 
care furnished by Dr. P. L. T. for the 
lower back in November 1977 due to having 
injured "his back in the month of 
Nov[ember] of last year," with worsening 
of the pain in the month of February 
after the veteran "tried to bend to pick 
up something heavy."  This record 
further reveals that this consultation of 
November 1977 was "the first visit" of 
the veteran to the offices of Dr. P. L. 
T.; that the veteran "states that the 
first [episode of lower back] pain was in 
the Month of Nov in 1976;" and that the 
"second time that he actually injuried 
[sic] [his lower back was] in Feb[ruary 
of 1997] when he was moving a five pound 
bag again and developed severe back pain 
and at that time was put ... on Parfon 
Forte and Aspirin."  Dr. P. L. T. also 
stated in this record that the veteran 
"has a congenital deformity of the 
lumbar area" and that he had definitely 
mentioned to the veteran the possibility 
of surgery to his lower back in the form 
of fusion.

3.  A November 1987 statement from Dr. P. 
L. T. to the effect that he had examined 
the veteran, who stated that he had been 
having problems with his ankle since he 
jumped in a parachute in Viet Nam, and 
that on physical examination, "the only 
thing that I can see is that he has some 
planus valgus, mild and he has also 
limitation of the motion of his ankle."

4.  A September 2000 VA medical 
examination report, reflecting the VA 
examiner's confirmation that the 
veteran's service medical records do not 
reflect any lower back injury, and the 
following impression and opinion:  "As 
per the C-file, there is no documentation 
that the [veteran] had any low back 
injury at the time of the fall but the 
[veteran] said that he had low back pain 
since then. ...  In my opinion, the 
[veteran]'s MRI findings are secondary to 
the degenerative joint disease which is 
secondary to the aging process.  There is 
no evidence of any old fractures or any 
scars noted as per the MRI report of May 
1997.  As there is no documentation that 
the [veteran] had a lumbosacral spine 
injury during the accident in 1963 as per 
the C-file, in my opinion the lumbosacral 
spine disorder may not be related to the 
parachute jump and it can be secondary to 
his degenerative joint disease secondary 
to the normal aging process.  The 
[veteran] does not have any evidence of 
any radiculopathy on my clinical 
examination today."  X-Rays obtained at 
this time confirmed the manifestation of 
degenerative joint disease involving the 
lumbosacral spine, with small spurs on 
several vertebrae, and spondylolisthesis 
of L5 on S1 of about eight mm, with no 
evidence of fractures.

Legal analysis

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claim on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim on appeal.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002); and the recent decision of Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  See also Charles v. 
Principi, Charles v. Principi, No. 01-1536 (U.S. Vet. App. 
Oct. 3, 2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim 
for service connection for a lumbosacral spine disability, 
and of the specific reasons for denying his claim.  For 
instance, by letter dated in May 1997, the RO advised the 
veteran that the best evidence he could submit in order to 
obtain the benefit sought on appeal was statements from 
physicians who had treated him either during or right after 
service, as well as statements from persons who knew that the 
claimed condition had existed during service.  By letter 
dated in November 1997, the RO asked the veteran to submit 
copies of treatment records from his private physicians, or 
to complete and return a VA Form 21-4142 to enable the RO to 
request the records for him.  In October 1998, the veteran's 
private physician, Dr. P. L. T., was contacted by letter and 
asked to submit copies of all records showing medical 
treatment furnished to the veteran for his lower back 
condition.  The veteran was advised of this action of the RO 
by letter of the same date, in which the veteran was advised 
of the urgency of obtaining such records, either from Dr. P. 
L. T., or directly from him.  Another similar request was 
sent to Dr. P. L. T. by letter dated in June 2000, and it is 
noted that all available records from this particular 
physician, to include those reflecting the initial 
consultation of November 1977, have been obtained and 
associated with the file.

Additionally, it is noted that, upon having received the 
Board remand of January 2000, the RO contacted the veteran 
once again, by letter dated in January 2000, informed him of 
the status of his claim, and again advised him that he needed 
to submit identifying information of all medical providers 
who had treated him for his lower back disability throughout 
the years, to include any additional records from Dr. P. L. 
T.  More recently, by letter dated in September 2002, the RO 
informed the veteran that the development requested by the 
Board had been completed, that his records were therefore 
being returned to the Board's headquarters in Washington, 
D.C., and that he still had the right to submit additional 
evidence or argument to the Board.  No communications were 
received from the veteran thereafter indicating a desire to 
do so.  VA's re-defined duty to assist claimants has also 
been fully complied with in having the veteran scheduled for 
a VA medical examination and allowing him to submit testimony 
in support of his appeal at the Travel Board Hearing that was 
conducted in Atlanta, Georgia, in November 1999.

The Board notes that the veteran has not provided any 
additional information or evidence, nor identified any 
additional pertinent evidence that may be available but not 
yet part of the record.  Thus, no additional assistance to 
him is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

In reviewing the veteran's claim on the merits, the Board 
initially notes that service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Arthritis is considered a chronic disease for VA purposes, 
and it may be service-connected, on a presumptive basis, if 
shown to have become manifest at least to a compensable 
degree within one year after the veteran's separation from 
active military service, even if there was no evidence of its 
manifestation during service.  See 38 U.S.C.A. § 1112(a) 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (2002).

First, the Board notes that a grant of service connection for 
degenerative arthritis on a presumptive basis is not 
warranted in the present case inasmuch as the record does not 
show, nor does the veteran claim, that such a diagnosis was 
rendered within the one-year period immediately following the 
veteran's separation from active military service.

Though the veteran claims to have injured his spine in 
service, the record does not confirm that he injured his 
lower back during service; it does reflect that he injured 
his lower back after service, in November 1976, and then 
again in February 1997.  These injuries to the lower back, 
particularly the one in November 1976, evidently triggered 
the orthopedic treatment that the veteran received throughout 
the years from Dr. P. L. T., who is noted to be the physician 
that has more forcefully (and repeatedly) opined in this case 
that the veteran's current disability is causally related to 
the claimed inservice lower back injury.  It is interesting 
to note that Dr. P. L. T. has never made any references, in 
his various medical statements in support of the veteran's 
claim, to the veteran's lower back injuries of November 1976 
and February 1997, which, again, are noted to have triggered 
the veteran's treatment with this particular physician.

The Board is certainly cognizant of the presence in the file 
of several medical statements from three different private 
physicians, to include those from Dr. P. L. T., supporting 
the veteran's contentions of record.  However, the probative 
value of these opinions is substantially reduced by the fact 
that they do not explain the significance of any post-service 
injury to the lower back.  

The probative value of the various opinions supporting the 
veteran's contentions of records has been therefore 
substantially reduced.  (See, in this regard, for instance, 
Swann v. Brown, 5 Vet. App. 229, 233 (1993), holding that the 
Board is not bound to accept opinions of a doctor making a 
diagnosis almost 20 years after service based on history as 
related by the appellant.  "Their diagnoses can be no better 
than the facts alleged by the appellant.")

Also, while the veteran may be competent to testify about 
events that happened during service, the credibility of his 
statements indicating that he injured his lower back during 
service is substantially affected by the fact that such 
injury is not shown by his service medical records and by his 
having denied having ever suffered a lower back injury after 
service.  (See, in this regard, page three of the transcript 
of the November 1999 Travel Board Hearing.)

Moreover, the VA physician's opinion of September 2000, who 
was evidently rendered after a review by that physician of 
the veteran's entire file, clearly establishes that the 
disabilities of the veteran's lumbosacral spine are more 
likely than not the result of the aging process, rather than 
the product of the claimed, but not confirmed, inservice 
lower back injury.

In short, the veteran's currently diagnosed lumbosacral spine 
disability is not shown to be causally related to service.  
In view of this finding, the Board concludes that entitlement 
to service connection for degenerative arthritis of the 
lumbar spine, with degenerative disc disease, is not 
warranted.

Finally, it is noted that it is VA's defined and consistently 
applied policy to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102 (2002).

In the present case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there exists no reasonable doubt to be resolved in favor of 
the veteran.  The claim must therefore be denied.


ORDER

Service connection for degenerative arthritis of the lumbar 
spine, with degenerative disc disease, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

